DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
Regarding claims 1 and 13, the term “a heater and/or a controllable valve” should read “a heater or a controllable valve”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the limitations “the electrochemical switch” and “the electrochemical sensor” and  in claim 1, line 7 and line 9; “the electrochemical switch” in claim 3 are insufficient antecedent basis for this limitation in the claim, because claim 1 does not introduce any electrochemical switch nor electrochemical sensor.
For the purpose of examination, both limitations “the electrochemical switch” and “the electrochemical sensor” are interpreted to be the electrochemical sensor switch.

Regarding claim 3, the “a heater” is indefinite because it is unclear the heater in claim 3 is the same heater introduced in claim 1 or a different heater. The metes and bounds of the term is unclear.
 For the purpose of examination, the heater in claim 3 is interpreted to be the same heater in claim 1.

Regarding claim 4, the “a controllable valve” is indefinite because it is unclear the controllable valve in claim 4 is the same controllable valve introduced in claim 1 or a different controllable valve. The metes and bounds of the term is unclear.
 For the purpose of examination, the controllable valve in claim 3 is interpreted to be the same controllable valve in claim 1.

Regarding claim 5, the “a heater” is indefinite because it is unclear the heater in claim 5 is the same heater introduced in claim 1 or a different heater. The metes and bounds of the term is unclear.
 For the purpose of examination, the heater in claim 5 is interpreted to be the same heater in claim 1.

Regarding claim 6, the “a controllable valve” is indefinite because it is unclear the controllable valve in claim 6 is the same controllable valve introduced in claim 1 or a different controllable valve. The metes and bounds of the term is unclear.
 For the purpose of examination, the controllable valve in claim 6 is interpreted to be the same controllable valve in claim 1.

Regarding claim 14, the limitation “The nicotine-containing device” is insufficient antecedent basis for this limitation in the claim, because claim 13 does not introduce any nicotine-containing device.
For the purpose of examination, the limitation” The nicotine-containing device” is interpreted to be “A nicotine-containing device”.

Regarding claim 2-12, these claims are rejected due to their dependency on indefinite claims as shown above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 14 and 15, these claims direct to the nicotine-containing device is merely an external device that associates with the electronic article in claim 13, the nicotine-containing device in this claim is not a part of the electronic article and the it does not further define the claimed invention.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7-9, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernando (WO 2015082560). 

    PNG
    media_image1.png
    1244
    937
    media_image1.png
    Greyscale

Regarding claim 1, Fernando teaches a system (aerosol-generating system 600) comprising: 
a container (aerosol-generating article 604) housing an aerosol generating substrate (aerosol-generating liquid substrate container 614); 
a product identifying compound (taggant 623; see page 21, lines 14-15 “The container of the cartridge comprises a taggant 623, as described herein, incorporated into the material used to form the container. The taggant has an identifiable spectroscopic signature.”) associated with the container ((aerosol-generating article 604)); and 
an electronic article (aerosol-generating device 602) configured to receive the container (aerosol-generating article 604), the electronic article comprising: 
control electronics (control circuitry 608); 
an electrochemical sensor switch (detector 610) [Examiner’s note: the term “electrochemical sensor switch” is interpreted to be a component that can provide provide a function as a switch. The term “electrochemical sensor switch” is merely a name of the component.] operably coupled to the control electronics (control circuitry 608), the electrochemical switch (detector 610) configured to change from a first state to a second state when the product identifying compound interacts with the electrochemical sensor (see page.16, lines 27-29 “The electrical hardware may be configured to switch the detector from the first mode of operation to the second mode of operation when the presence of an aerosol-generating article is detected.” and page 12, lines 8-11 “The detector may also be arranged to indicate when the article is removed from the cavity. In that case, the system may be arranged to switch from the active mode to the standby mode. Alternatively, or in addition, if the system comprises a switch, the switch may be turned off when the smoking article is removed from the cavity.”), wherein the electrochemical sensor switch has a different conductivity in the first state than in the second state (Hence, the detector has on and off states, the conductivity in on and off states are different.); and 
a heater (heater 618), operably coupled to the control electronics (control circuitry 608) via the electrochemical sensor switch (detector 610), 
wherein the control electronics (control circuitry 608) are configured to cause the device to generate an aerosol from the aerosol generating substrate when the electrochemical sensor switch changes from the first state to the second state (See claim 1, “activating, by the control circuitry, the aerosol-generating device if the detected taggant spectroscopic signature corresponds to the aerosol-generating article configured for use with the aerosol-generating system.” Hence, the control circuitry 068 is capable to cause the device to an aerosol when the detector 610 detect a presence of the aerosol-generating article and change to the second state from a first state.)

Regarding claim 5, Fernando teaches the electronic article comprises a heater (heater 618) configured to heat the aerosol generating substrate when the container is received by the electronic article and when the heater (heater 618) is activated by the control electronics, wherein the control electronics are configured to activate the heater when the electrochemical sensor switch (detector 610) is in the second state (See claim 1 “a power supply configured to supply power to at least one heating element to heat the aerosol-forming substrate to form an aerosol…preventing, by the control circuitry, activation of the aerosol-generating device, including preventing the supply of power to the at least one heating element, unless the detected taggant spectroscopic signature corresponds to the aerosol-generating article configured for use with the aerosol-generating system; and activating, by the control circuitry, the aerosol-generating device if the detected taggant spectroscopic signature corresponds to the aerosol-generating article configured for use with the aerosol-generating system.”)

Regarding claim 7, Fernando teaches the container (aerosol-generating article 604) comprises a wrapper and the aerosol generating substrate comprises a tobacco rod, wherein the wrapper circumscribes the rod (See page 4, lines 17-19 “The aerosol-generating article may comprise an aerosol-forming substrate, a hollow tubular element, an aerosol cooling element and a mouthpiece arranged sequentially in co-axial alignment and circumscribed by an outer wrapper.” And page 7, lines 11-14 “The aerosol-forming substrate preferably comprises a tobacco-containing material containing volatile tobacco flavour compounds which are released from the substrate upon heating.” Hence the aerosol-generating article 604 can comprising a wrapper circumscribes a tobacco rod”)

Regarding claim 8, Fernando teaches the aerosol generating substrate comprises a nicotine-containing liquid composition (see 7, lines 11-12 “The aerosol-forming substrate preferably comprises a tobacco-containing material containing volatile tobacco flavour compounds which are released from the substrate upon heating.” and page 8, lines 3-4 “The aerosol-forming substrate may be a liquid substrate and the smoking article may comprise means for retaining the liquid substrate.” Hence the aerosol generating substrate comprises a tobacco liquid composition, wherein the tobacco inherently comprises nicotine.)

Regarding claim 9, Fernando teaches the product identifying compound (taggant 623) is volatile or is carried by a volatile solvent (see page 4, lines 20-24 “The taggant may be incorporated into any component of the aerosol-generating article, including but not limited to: paper, such as wrapper paper; filters; tipping papers; tobacco; tobacco wraps; coatings; binders; fixations; glues; inks, foams, hollow acetate tubes; wraps; and lacquers.” Hence the taggant 623 can be carried by a glues, which is a volatile solvent.)

Regarding claim 13, Fernando teaches an electronic article (aerosol-generating device 602) configured to receive a container housing an aerosol generating substrate, the container including a product identifying compound, the electronic article (aerosol-generating device 602) comprising: 
control electronics (control circuitry 608); 
an electrochemical sensor switch (detector 610) [Examiner’s note: the term “electrochemical sensor switch” is interpreted to be a component that can provide a function as a switch. The term “electrochemical sensor switch” is merely a name of the component.] operably coupled to the control electronics (control circuitry 608), the electrochemical switch (detector 610) configured to change from a first state to a second state when the product identifying compound interacts with the electrochemical sensor (see page.16, lines 27-29 “The electrical hardware may be configured to switch the detector from the first mode of operation to the second mode of operation when the presence of an aerosol-generating article is detected.” and page 12, lines 8-11 “The detector may also be arranged to indicate when the article is removed from the cavity. In that case, the system may be arranged to switch from the active mode to the standby mode. Alternatively, or in addition, if the system comprises a switch, the switch may be turned off when the smoking article is removed from the cavity.”), wherein the electrochemical sensor switch has a different conductivity in the first state than in the second state (Hence, the detector has on and off states, the conductivity in on and off states are different.); and 
a heater (heater 618) operably coupled to the control electronics (control circuitry 608) via the electrochemical sensor switch (detector 610),
wherein the control electronics (control circuitry 608) are configured to cause the electronic article to generate an aerosol from the aerosol generating substrate when the electrochemical sensor switch assumes the second state (See claim 1, “activating, by the control circuitry, the aerosol-generating device if the detected taggant spectroscopic signature corresponds to the aerosol-generating article configured for use with the aerosol-generating system.” Hence, the control circuitry 068 is capable to cause the device to an aerosol when the detector 610 detect a presence of the aerosol-generating article and change to the second state from a first state.)

Regarding claim 14, Fernando teaches the nicotine-containing device for use in the electronic aerosol generating article according to claim 13, the device comprising: a container; a nicotine-containing aerosol generating substrate disposed in the container; and a product identifying compound associated with the container, wherein the product identifying compound is configured to be detected by an electrochemical sensor switch of the electronic aerosol generating article to allow the article to generate an aerosol from the aerosol generating substrate when the container is received in the article [Examiner’s note: Since this claim directs to the nicotine-containing device is merely an external device that associates with the electronic article in claim 13, the nicotine-containing device in this claim is not a part of the electronic article and the it does not further defines the claimed invention. The electronic article of Fernando is capable to connect to any device including a nicotine-containing device.].

Regarding claim 15, Fernando teaches the container comprises a wrapper and the aerosol generating substrate comprises a tobacco rod, wherein the wrapper circumscribes the rod [Examiner’s note: As discussed in claim 14, this claim directs to the nicotine-containing device is merely an external device that associates with the electronic article in claim 13, therefore the nicotine-containing device in this claim is not a part of the electronic article and the it does not further defines the claimed invention. The electronic article of Fernando is capable to connect to any device including a nicotine-containing device.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernando in view of NPL: Dwyer (Model DPL110 Dual Point Level Switch).
Regarding claim 2, Fernando teaches the power in the second state is greater than the first state (See page 11, lines 34- page12, line 7 “power saving is provided, because the system does not need to permanently remain in an active mode, but can remain in a standby mode, switching to the active mode only when an article is detected… Therefore, there is no chance that the heating element will energize unless the valid article is present.”) but does not explicitly teach the second state has at least a 20% greater conductivity than the first state.
However, Dwyer teaches a conductivity switch that capable adjust the resultativity from 1- 100kOhms (see the specification).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the system of Fernando with a conductivity switch as taught by Dwyer, so that the conductivity in second state and the first state can be adjusted to be the conductivity in second state is 20% greater the conductivity in first state, in order to provide a conventional structure to control the power supply to the system so that saving power.

Regarding claim 3, Fernando teaches the electronic article comprises a heater (heater 618) wherein the heater is configured to heat the aerosol generating substrate when the container is received by the electronic article, and wherein the electrochemical switch (detector 610) prevents the control electronics from operating the heater unless the product identifying compound interacts with the electrochemical sensor switch (detector 610) to cause the switch to assume the second state (See claim 1 “a power supply configured to supply power to at least one heating element to heat the aerosol-forming substrate to form an aerosol…preventing, by the control circuitry, activation of the aerosol-generating device, including preventing the supply of power to the at least one heating element, unless the detected taggant spectroscopic signature corresponds to the aerosol-generating article configured for use with the aerosol-generating system; and activating, by the control circuitry, the aerosol-generating device if the detected taggant spectroscopic signature corresponds to the aerosol-generating article configured for use with the aerosol-generating system.” )

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando in view of Cameron (US 2016/0331859).
Regarding claim 10, Fernando does not explicitly teach a location identifying apparatus operably coupled to the control electronics and a transmission apparatus operably coupled to the control electronics.
However, Cameron teaches in the same filed of endeavor of a vapor device (100) comprising a location identifying apparatus (GPS 118) operably coupled to a control electronics (processor 102) and a transmission apparatus (Network access device 106) operably coupled to the control electronics  (processor 102).

    PNG
    media_image2.png
    901
    411
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the system of Fernando with a location identifying apparatus and a transmission apparatus operably coupled to the control electronics as taught by Cameron, in order to detect a current location of the device  and to share data with the one or more ancillary devices via the network access device (para.[0089] and [0059] of Cameron)

Regarding claim 11, Fernando does not explicitly teach the control electronics are configured to interrogate the location identification apparatus to identify the location of the electronic article and to transmit the location of the electronic article via the transmission apparatus if the container is received by the electronic article and the electrochemical sensor is in the first state.
However, Cameron teaches in the same filed of endeavor of a vapor device (100) comprising a control electronics (processor 102) are configured to interrogate the location identification apparatus to identify the location of the electronic article and to transmit the location of the electronic article via the transmission apparatus (The GPS 118 can detect a current location of the device 100. In some aspects, a user can request access to one or more services that rely on a current location of the user. For example, the processor 102 can receive location data from the GPS 118, convert it to usable data, and transmit the usable data to the one or more services via the network access device 106.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the system of Fernando with a location identifying apparatus and a transmission apparatus operably coupled to the control electronics as taught by Cameron, so that the location of the device can be identified when the container is received by the electronic article and the electrochemical sensor is in the first state, in order to detect a current location of the device  and to share data with the one or more ancillary devices via the network access device (para.[0089] and [0059] of Cameron) 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fernando.
Regarding claim 12, Fernando teaches one electrochemical sensor switch (See the discussion in claim 1), but does not explicitly teach the electronic article comprises two or more electrochemical sensor switches, each configured to detect the presence of a different product identifying compound, and wherein more than one product identifying compound is associated with the container.
 However, it would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the device to have two or more switches, in order to detect presence of different product identifying compounds, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

Allowable Subject Matter
Claims 4 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Reference Fernando (WO 2015082560) is closest art. Fernando teaches a system comprising: a container housing an aerosol generating substrate; a product identifying compound; and an electronic article including control electronics, an electrochemical sensor switch, and a heater. 
Reference Rinker (US 8,733,346) teaches a controllable valve positioned along a flow path between a mouth end of the article and the aerosol generating substrate when the substrate is received by the article, wherein the valve is configured to adapt a configuration that allows flow of the aerosol from the substrate to the mouth end and to adapt a configuration that prevents flow of the aerosol from the substrate to the mouth end. 
However, the references alone or in combination does not teach or suggests the limitation “the electrochemical switch prevents the control electronics from causing the valve to adapt a configuration that allows flow of the aerosol from the substrate to the mouth end unless the product identifying compound interacts with the sensor switch to cause the switch to assume the second state” in claim 4 and “the control electronics are configured to cause the valve to adapt the configuration that allows flow of the aerosol from the substrate to the mouth end when the electrochemical sensor switch assumes the second state” in claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761